DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of group I, claims 1-16, in the reply filed on 11/02/21 is acknowledged.

Information Disclosure Statement
3.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 08/31/21, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
4.	The drawings, filed on 09/24/20, are accepted.

Specification
5.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Solheid et al. (US 2009/0252472 A1).
	With respect to claim 1, Solheid et al. (figures 1 and 6-9) disclose an entry module for facilitating passage of one or more cables into an enclosure, the entry module comprising a first module plate (22/68b) comprising a first edge (see the annotation in figure 9 below) defining a first edge profile (30a, 36a); and a second module plate (24/68a) comprising a second edge (see the annotation in figures 6-7 below) defining a second edge profile (30a, 36a), wherein the first module plate (22/68b) and the second module plate (24/68a) are configured to approach one another, such that the first edge profile (30a) and the second edge profile (30a) define at least one aperture therebetween (figure 1).  
	With respect to claim 2, Solheid et al. (figures 1 and 6-9) disclose the entry module, wherein the first module plate (22/68b) and the second module plate (24/68a) are configured 
	With respect to claim 3, Solheid et al. (figures 1 and 6-9) disclose the entry module, wherein the first edge profile (30a, 36a) defines first aperture portions (see the annotation in figure 9 below) and first edge segments (see the annotation in figure 9 below) between at least some of the first aperture portions (figure 9); the second edge profile (30a, 36a) defines second aperture portions (see the annotation in figures 6-7 below) and second edge segments (see the annotation in figures 6-7 below) between at least some of the second aperture portions (figure 7); and the first module plate (22/68b) and the second module plate (24/68a) are configured to approach one another, such that at least some of the first edge segments approach at least some of the second edge segments, and at least some of the first aperture portions and at least some of the second aperture portions define the plurality of apertures (see figures 1 and 6-9).
	With respect to claim 4, Solheid et al. (figures 1 and 6-9) disclose the entry module, wherein the at least one aperture is substantially circular (see figures 1 and 7). 
	With respect to claim 5, Solheid et al. (figures 1 and 6-9) disclose the entry module, wherein the first module plate (22/68b) lies substantially in a first plane and the second module plate (24/68a) lies substantially in a second plane, and wherein the Page 2 of 7Application No.: 17/031,051 first module plate (22) and the second module plate (24) are configured to approach one another, such that the first plane and the second plane are substantially coplanar with respect to one another (figure 1).  
	With respect to claims 6-8, Solheid et al. (figures 1 and 6-9) disclose the entry module, further comprising an attachment bracket (fastener 28) coupled to at least one of the first 
	With respect to claim 9, Solheid et al. (figures 1 and 6-9) disclose the entry module, wherein the first module plate (22/68b) defines a first remote edge (72b) opposite the first edge, and the second module plate (24/68a) defines a second remote edge (72a) opposite the second edge, and wherein the entry module further comprises at least one edge seal (50) coupled to at least one of the first remote edge or the second remote edge (figures 1-2 and 6-9).  

    PNG
    media_image1.png
    456
    664
    media_image1.png
    Greyscale

	

[AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image2.png
    222
    331
    media_image2.png
    Greyscale


Second edge         Second aperture         Second edge segment


    PNG
    media_image3.png
    226
    335
    media_image3.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow]		
    PNG
    media_image4.png
    322
    396
    media_image4.png
    Greyscale

First edge       First aperture portion     First edge segment


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 10-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Solheid et al. (as cited above) in view of Clapp et al. (US 6792191 B1).
With respect to claim 10, Solheid et al. (figures 1 and 6-9) disclose an enclosure defining an interior and an exterior, the enclosure comprising a floor (22) defining a bottom (22) of the enclosure (20) and comprising an entry module (68, figure 1) coupled to the enclosure and configured to facilitate passage of at least one cable (40) into the enclosure (20), the entry module comprising a first module plate (22/68b) comprising a first edge (see the annotation in figure 9 above) defining a first edge profile (30a, 36a); and a second module plate (24/68a) comprising a second edge (see the annotation in figure 7 above) defining a second edge profile (30a, 36a), wherein the first module plate (22/68b) and the second module plate (24/68a) are configured to approach one another, such that the first edge profile (30a) and the second edge profile (30a) define at least one aperture therebetween (figure 1).
Solheid et al. do not explicitly disclose a frame and a plurality of panels coupled to the frame and configured to define the interior and the exterior of the enclosure.
However, Clapp et al. (figure 2) teach a device including a frame (cabinet 30) and a plurality of panels (36) coupled to the frame (30) and configured to define the interior (40) and the exterior of the enclosure (figure 2). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Solheid et al. to include the above features (accordance with the teaching of Clapp) for the purpose of providing an optical network with high bandwidth communication service  (column 4, lines 11-12).

	With respect to claim 12, Solheid et al. (figures 1 and 6-9) disclose the enclosure, wherein the first edge profile (30a, 36a) defines first aperture portions (see the annotation in figure 9 above) and first edge segments (see the annotation in figure 9 above) between at least some of the first aperture portions (figure 9); the second edge profile (30a, 36a) defines second aperture portions (see the annotation in figure 7 above) and second edge segments (see the annotation in figure 7 above) between at least some of the second aperture portions (figure 7); and the first module plate (22/68b) and the second module plate (24/68a) are configured to approach one another, such that at least some of the first edge segments approach at least some of the second edge segments, and at least some of the first aperture portions and at least some of the second aperture portions define the plurality of apertures (see figures 1 and 6-9).
	With respect to claims 13-15, Solheid et al. (figures 1 and 6-9) disclose the enclosure, further comprising an attachment bracket (fastener 28) coupled to at least one of the first module plate or the second module plate, and configured to removably couple the entry module to an enclosure (20) (see [0043]) and further comprising an attachment bracket (28) removably coupling the first module plate (22/68b) and the second module plate (24/68a) to one another.  
With respect to claim 16, Solheid et al. (figures 1 and 6-9) disclose the enclosure, wherein the first module plate (22/68b) defines a first remote edge (72b) opposite the first .

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frith et al. (US 20150301298 A1) disclose an enclosure cabinet for connecting optical fiber from a head end to each of the premises of multiple dwellings. Bandy et al. (US 2019/0064463 A1) teach an in-line outdoor facade optical fiber distribution module. And Kusuda et al. (US 6097872 A) disclose an optical telecommunication apparatus.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Thomas Hollweg can be reached on 571-270-17391739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883